Citation Nr: 0936582	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  
He also had additional service with the Army Reserve and Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO rating decision that 
denied service connection for PTSD and for a low back 
disability.  In August 2009, the Veteran testified at a 
Travel Board hearing at the RO.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At his August 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a low back 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

A June 2009 supplemental statement of the case listed the 
issue of entitlement to service connection for a low back 
disability.  In June 2009, the RO certified that issue to the 
Board.  

At his August 2009 hearing before the Board, the Veteran 
stated that he was withdrawing his appeal as to the issue of 
entitlement to service connection for a low back disability.  
The Board finds that the Veteran's statement indicating his 
intention to withdraw the appeal as to that issue, once 
transcribed as part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a low back disability, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  The Board 
therefore has no jurisdiction to review that issue.  
Accordingly, the issue of entitlement to service connection 
for a low back disability is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service 
connection for a low back disability is dismissed.  




REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
and service treatment records are not of record.  The 
Veteran's DD-214 indicates that he was not awarded 
decorations evidencing combat and that he served in Vietnam 
from November 1968 to November 1969.  His occupational 
specialty was listed as an engineer and power repairman.  The 
Veteran received an Army Commendation Medal for meritorious 
service in connection with military operations against a 
hostile force in the Republic of Vietnam during the period 
from November 1968 to November 1969, while serving as a 
mechanic for the 124th Transportation Company.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The Veteran has reported various stressors.   In a September 
2005 statement, the Veteran reported that he was in a 
transportation company in Vietnam and that he drove fuel 
trucks with a 5-ton tractor and a 5000 gallon tanker.  He 
stated that he drove a lot by himself and that it was rough 
at times because he had to haul fuel from Long Binh to his 
compound.  

A September 2005 VA treatment entry noted that the Veteran 
reported that he was based in Vietnam when he was in the 
Army.  The Veteran stated that he served with the 124th 
Transportation Company between Saigon and Long Binh where he 
drove fuel trucks and other equipment.  He indicated that he 
came under fire and witnessed people being killed.  The 
Veteran reported that he was in a village outside of his 
compound that was hit and that they had to bring a mother 
with dead and dying infants into the compound.  

A February 2006 Vet Center Intake report noted that the 
Veteran reported that while he was in Vietnam, he was with 
the 124th Transportation Company assigned to Cat Lai for 
twelve months.  He indicated that he drove a fuel truck for 
about six months and that he drove for a LTC for about six 
months when he was not involved as a mechanic or driving a 
fuel tanker.  He reported that a village outside of his 
compound was hit and that there were children who were killed 
or had extreme pain from wounds.  He stated that he was in 
constant fear of being blown up while driving a fuel tanker.  

In a September 2006 statement, the Veteran reported that he 
was assigned to the 124h Transportation Company at Cat Lai in 
Vietnam.  He stated that he worked with fuel trucks and that 
one was a 5-ton tractor and fuel tanker and the other was a 
3000 gallon two-and-a-half ton truck.  He related that there 
was one road in and out of the compound and it was small.  
The Veteran indicated that the tires and mirror were shot off 
while driving a truck.  He also stated that he lost two good 
friends who died on the same road in a jeep that was blown 
out from under them.  He stated that the enemy was always 
"screwing" with their compound.  

In his May 2007 VA Form 9, the Veteran reported that he 
served with the 124th Transportation Company that was 
attached to the "588th" in Vietnam.  He stated that he lost 
two of his friends, M. P. and M. K., on August 8, 1969 and 
August 9, 1969, respectively, when their jeep was attacked.  
He submitted a photograph that he claimed was of their jeep.  

The Veteran also submitted an October 2007 response from the 
Vietnam Veteran's Memorial that indicated that M. P. died on 
August 8, 1969 in South Vietnam.  It was noted that he died 
due to hostile, ground casualty artillery, rocket, or mortar 
and that his body was recovered.  Another response from the 
Vietnam Veteran's Memorial indicated that M.K. died on August 
9, 1969 in South Vietnam.  It was reported that he died due 
to hostile, ground casualty artillery, rocket, or mortar and 
that his body was recovered.  The Board notes that a Coast 
Guard History report noted that those two soldiers were 
killed in action by a mortar explosion on board the Point 
Arden.  The Board observes that it appears that the Coast 
Guard History report was referring to the ship where they 
were assigned and not necessarily that the explosion occurred 
on the Point Arden.  

At the August 2009 Board hearing, the Veteran testified that 
he drove a fuel truck to and from his base at Cat Lai to a 
fuel depot in Long Binh.  He stated that he had to wear a 
Kevlar vest when he made those trips.  He indicated that he 
had a mirror shot off on one of the trucks he drove as well 
as a couple of flat tires.  The Veteran also reported that 
his two friends M. P. and M. K. were killed in an attack on 
their jeep near the Veteran's compound at Cat Lai.  He 
indicated that he came across the incident shortly after it 
occurred.  The Veteran also referred to a small village being 
hit outside of his compound and stated that he saw wounded 
children.  

The Board observes that the Veteran has specifically reported 
that he was exposed to gunfire while driving fuel trucks from 
his base at Cat Lai, Vietnam to a fuel depot in Long Binh, 
Vietnam.  He also stated that two of his friends M. P. and M. 
K. were killed in August 1969 due to an attack on their jeep 
outside the compound at Cat Lai.  The Veteran reported that 
he came across the incident shortly after it occurred.  He 
has also indicated that the enemy was always "screwing" 
with their compound at Cat Lai.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In fact, the RO made a 
finding that the Veteran did not provide enough information 
to verify his stressors.  The Board notes that the Veteran's 
service personnel and treatment records are not in his claims 
file.  The Board observes that where service medical records 
are not available, the Board's obligation to explain its 
findings and conclusions and to consider the benefit-of-the-
doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Therefore, the Board is of the view that an attempt to verify 
the Veteran's alleged stressors (to specifically include his 
alleged stressors in August 1969) and to obtain relevant unit 
histories should be made.  

If any stressor is verified, the Veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Additionally, the Board notes that the Veteran had additional 
service in the Army Reserve and the Army National Guard and 
that the dates of such service have not been specifically 
verified (as to his periods of active duty for training and 
inactive duty training).  A report of separation from the 
Army National Guard indicated a date of discharge in April 
1973 and that the Veteran enlisted in April 1971.  There was 
also a notation that the Veteran served in the Army Reserve 
from June 1970 to April 1971.  The Board notes that the 
Veteran's service treatment records for his Army National 
Guard and Army Reserve service are not of record.  
Additionally, as noted above, the Veteran's service personnel 
and treatment records for his period of active service are 
also not of record.  It is possible that at least some of 
such records may be with the Veteran's Army National Guard 
and Army Reserve records.  Therefore, an attempt should be 
made to verify the Veteran's periods of active duty for 
training and inactive training with the Army National Guard 
and Army Reserve and to obtain any additional available 
service treatment records.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since March 2008 should 
be obtained.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty for training and 
inactive duty training in the Army 
National Guard and Army Reserve.  Also 
request that a search be conducted for 
all personnel and treatment records 
pertaining to the Veteran during his 
National Guard and Army Reserve service, 
as well as during his period of active 
service from May 1967 to June 1970.  If 
more details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include 
gunfire on fuel trucks he was driving 
with the 124th Transportation Company 
while stationed at Cat Lai; enemy attacks 
on the compound at Cat Lai while the 
Veteran was there from November 1968 to 
November 1969; the incident at the 
village outside the compound at Cat Lai; 
and, most importantly, the incident in 
August 1969 when M. P. and M. K. were 
killed in a jeep accident; as well as any 
other stressor for which the Veteran 
provides sufficient detail.  JSRRC should 
also be asked to provide the histories of 
the Veteran's units during the time he 
was in Vietnam, to specifically include 
the period when he claimed his friends 
were killed in August 1969.  If more 
detailed information is need for this 
research, the Veteran should be given and 
opportunity to provide it.  

5.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

6.  Thereafter, review the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


